 


 HR 742 ENR: Antitrust Modernization Commission Extension Act of 2007
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 742 
 
AN ACT 
To amend the Antitrust Modernization Commission Act of 2002, to extend the term of the Antitrust Modernization Commission and to make a technical correction. 
 
 
1.Short titleThis Act may be cited as the Antitrust Modernization Commission Extension Act of 2007. 
2.Extension of terminationSection 11059 of the Antitrust Modernization Commission Act of 2002 (15 U.S.C. 1 note) is amended— 
(1)by striking 30 days and inserting 60 days; and 
(2)by striking section 8 and inserting section 11058. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
